DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This application was filed 6/5/2018 and claims benefit of 62/514994 (6/5/2017).  Claims 1-4, 6-14 and 16-22 are before the Examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-4, 6-14 and 16-22 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Duncan.  Duncan teaches compounds in scheme 1 on pages 9692 and 9693 that anticipate the instant claims.  

Claims 1-4, 6-14 and 16-22 remain rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishizuka.  Ishizuka teaches compounds in Figure 1 that anticipate the instant claims.  

Applicant’s argue in paper dated 12/17/2020 that the substituents on the complexes from both the Duncan and Ishizuka references do not fit within the scope of substituent that are electron withdrawing/accepting relative to hydrogen.  To further show this, applicants have submitted two references showing tables with the numbers depicting these values.  
However, looking at the references, Scheme 2 has a value for Duncan’s N-pyrrolidine substituent (applicant’s Scheme 2 reference #340 and 341) as being 0.37 and 0.31 while hydrogen is 0.00.  This supports that the substituents for Duncan are within the scope of the instant claims.  
Further, for Ishizuka, the Hansch Table 1 #294 shows O-C-C-C as being -0.25 and #475 shows Et-Ph as being -0.12.  These two substituents are combined in the Ishizuka reference as a substituent which should be not equal to hydrogen which is 0.00.  This fulfills the definition within the instant claims.

Due to this, the above rejections are upheld.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to D MARGARET M SEAMAN whose telephone number is (571)272-0694.  The examiner can normally be reached on M-F 8-4 Telework Home.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/D MARGARET M SEAMAN/             Primary Examiner, Art Unit 1625